We find that the evidence adduced at trial sufficiently supports the Surrogate’s determination that the decedent authorized the creation of a Totten Trust in favor of the respondent (see, Matter of Carroll, 100 AD2d 337, 338-339; Rametta v Kazlo, 68 AD2d 579; Matter of Van Alstyne, 207 NY 298, 306). We also find no basis in the record to disturb the Surrogate’s finding that the decedent had the mental capacity to create the trust (see, Matter of Poggemeyer, 87 AD2d 822). Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.